DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/293,888, now US Patent no. 10,441,695, filed 6 March 2019, which claims the benefit of foreign priority from European Patent Application 18 160 699.7 filed 8 March 2018.

Information Disclosure Statement
The information disclosure statement filed 27 September 2019 has been considered.

Response to Amendment
The preliminary amendment filed 15 November 2019 has been acknowledged.  Claims 2-21 are pending, wherein claims 2-21 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,441,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘695 recites a pump with substantially overlapping features of the claimed pump.  For instance, claim 14 of the ‘695 patent in comparison with present claim 15 is shown to recite the claimed structural features of the cardiac support system including the membrane blood pump, inlet cannula, outlet cannula, and working pump comprising the cylinder and piston configured to operate in the claimed manner of the piston oscillating axially in the hollow cylinder between two reversal points for contraction of a working chamber, the working chamber being in a pressure exchanging connection with the pressure line.  Also, notable in the comparison, is the recitation in claim 14 of the present limitations for the control unit configured to control the piston in three temporally successive phases.  The operation in one of the three phases in the ‘695 patent is substantially similar to the present invention.  In view of this, at least present claim 15 is not deemed distinct over the ‘965 patent.

Allowable Subject Matter
Claims 1-14, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the operation of the pump in which the control unit determines a temporal position based on a curve measurement of a relative pressure from  preceding pump cycles, wherein the relative pressure is a pressure in the working chamber relative to ambient pressure.
Claims 15-19 would be allowable should Applicant’s reply either comply with or specifically traverse the rejections of the double patenting rejection set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 February 2021